Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  There is a period in the middle of the claim in line 4 and periods are only allowed at the end of a claim  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “(fiber-molded product) 70 mass%...”. It is unclear exactly what Applicant is intending to claim by such a recitation. It appears Applicant is intending to claim a fiber-molded product which comprises 70 mass%... and the claim has been examined as such. Applicant is advised to clarify the claim language. 
Claim 6 recites the limitation "the number of  crimps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the average value of the normal incidence transmission loss for sound having a frequency of 200-4000 Hz is 9.0 dB or more" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the average value of the normal incidence transmission loss for sound having a frequency of 200-1000 Hz is 6.3 dB or more" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim14 recites the limitation "the average value of the normal incidence transmission loss for sound having a frequency of 200-4000 Hz is 9.0 dB or more" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fiber N" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is also rejected for the recitation of “the fiber N”. It is unclear what fiber constitutes “fiber N”. Applicant is advised to clarify the claim language. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites 40% or more and claim 3 recites 38% or more which is broader than the recitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 recites fiber length of 3-60mm and claim 1 form which claim 5 depends recites a fiber length of 51mm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki et al. (JP 2009/084715).
Regarding claims 1-5 and 11-13, Tomoaki et al. teaches a fiber for a sound absorbing/insulation material wherein when the fiber has a single fiber fineness of 0.01-0.5 dtex and is formed to be a fiber molded product as described below, an average value of a normal incidence sound absorption coefficient of the fiber molded product for sound having a frequency of 400-630 Hz is 38% or more. Tomoaki et al. teach the fiber is acrylic with the claimed fiber size and teach the frequency therefore an average value of a normal incidence sound absorption coefficient of the fiber molded product for sound having a frequency of 400-630 Hz is 38% or more is inherent to the fiber of Tomoaki et al. Tomoaki et al. teach a fiber molded product comprising 70 mass% of the fiber for sound absorbing/insulating material having a fiber length of 40 mm and 30 mass% of polyester thermally fusible fiber having a fiber fineness of 2.2 dtex, a fiber length of 51mm and the claimed melting point are mixed at the claimed temperature. It is noted Tomoaki et al. teach moist heat-adhesive fiber and non-humidifying heat-adhesive fiber. Tomoaki et al. also teaches a range of fiber fineness and fiber length which the claimed fiber fineness and the fiber length is in the taught range and also teach the melting point range which reads on the claimed melting point would have been obvious over the teachings of Tomoaki et al. Tomoaki et al. teach the fiber mix is heat at the claimed temperature as Tomoaki et al. teach a range which encompasses 170 degrees Celsius and the claimed temperature is obvious over the teachings of Tomoaki et al. It would have been obvious to one of ordinary skill in the art at the time of the invention the fiber molded product would be cooled after heating. Tomoaki et al. teach a range of thickness and basis weight which read on the presently claimed thickness and basis weight and the thickness and basis weight are obvious over the teachings of Tomoaki et al. 
Tomoaki et al. also teaches a content C of fiber L is within the claimed range and also teaches the claimed relationship between the basis weight D and the content C of fiber L satisfying the claimed condition #1. 
Regarding claim 6, the number of crimps includes 8-14 crimps/25 mm and the rate of crimp is 5-9% [0031].
Regarding claims 7-8 and 14, Tomoaki et al. are silent regarding the claimed property. However, given Tomoaki et al. teach such similar fibers made of such similar materials with such similar properties in such  similar product made by such a similar process, the claimed property is necessarily inherent to the material of Tomoaki et al.
Regarding claim 15, Tomoaki et al. teach the claimed amount of thermally fusible fiber (non-humidifying adhesive fiber) which is partially melted and fixed with each other.
Regarding claim 16,  It is noted some of the non-humidity adhesive fibers can be construed as fiber L and some of the non-humidity adhesive fibers can be construed as thermally fusible fibers and fiber N can be construed as the moisture heat adhesive fibers which have a single fiber fineness of more than 1.0 dtex and a content in the claimed range. 

Prior Art Not Used but Relevant
2016/0042730
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789